Gray, C. J.
The purpose of the statute on which the plaintiff relies is to authorize the present application in equity, to the payment of the plaintiff’s debt, of an interest of his debtor, which cannot be come at to be attached or taken on execution at law. Gen. Sts. e. 113, § 2, cl. 11. The interest sought to be reached in the case before us is the interest of the debtor as devisee of an equitable remainder in a trust fund, after the death of the testator’s widow. The only relief, beyond the establishment of the plaintiff’s debt, prayed for in the bill, or suggested in the form of decree submitted by the plaintiff’s counsel, is that the trustee may be ordered to transfer and pay to the plaintiff, upon the death of the widow, so much of the debtor’s share in the trust fund as may be necessary to satisfy the plaintiff’s debt and interest. Such an order, to take effect at a future and uncertain time, for the transfer to the creditor of property of his debtor, *212without ascertaining its value by judicial sale or appraisal, is not warranted by any precedent cited at the bar, and does not appear to the court to be within the contemplation of the statute upon which the bill is founded. Bill dismissed.